FILED
                            NOT FOR PUBLICATION                               APR 10 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


IVA GEORGIEV EVLOGIEVA,                          No. 08-72260

              Petitioner,                        Agency Nos. A99-059-937
                                                             A99-059-938
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2013**
                             San Francisco, California

Before: WALLACE and IKUTA, Circuit Judges, and GARBIS, Senior District
Judge.***

       Iva Georgiev Evlogieva and Emil Yasenov Tsonev petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing their appeals from an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
Immigration Judge’s (“IJ”) denial of their consolidated applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the

petition.

      The BIA affirmed the IJ’s finding that Evlogieva failed to meet her burden

of proof to establish status as a refugee because she failed to provide corroborating

evidence to substantiate her claim of being Roma. Evlogieva asserts that the IJ

erred by requiring corroboration without making an adverse credibility

determination. Under the REAL ID Act, the IJ need not make an adverse

credibility determination to require corroboration to support Evlogieva’s

application. See Aden v. Holder, 589 F.3d 1040, 1044 (9th Cir. 2009) (quoting 8

U.S.C. § 1158(b)(1)(B)(ii): “Where the trier of fact determines that the applicant

should provide evidence that corroborates otherwise credible testimony, such

evidence must be provided unless the applicant does not have the evidence and

cannot reasonably obtain the evidence.”).

      We may not reverse the “agency’s determination concerning the availability

of corroborative evidence” unless “a reasonable trier of fact would be compelled to

conclude that such corroborating evidence is unavailable.” Shrestha v. Holder, 590

F.3d 1034, 1047-48 (9th Cir. 2010). Because Evlogieva failed to provide the


                                          2
requested corroboration, her asylum and withholding of removal claims fail. See

Pedro–Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000) (stating that a failure to

satisfy the lesser standard for a grant of asylum necessarily results in a failure to

demonstrate eligibility for withholding of removal).

       Evlogieva further asserts that the IJ erred by not considering the country

report evidence regarding police abuse and torture of Roma individuals and

properly analyzing her CAT claim before rejecting it. A duty to discuss specific

evidence may arise when the evidence is “highly probative or potentially

dispositive.” Cole v. Holder, 659 F.3d 762, 771-72 (9th Cir. 2011). However,

since the IJ determined that Evlogieva failed to establish that she is Roma, the

country report evidence is not probative or dispositive of Evlogieva’s CAT claim.

       Because substantial evidence supports the IJ’s finding that Evlogieva failed

to show that she “‘more likely than not . . . would be tortured if removed to the

proposed country of removal,’” Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.

2001) (quoting 8 C.F.R. § 208.16(c)(2)), Evlogieva’s claim for CAT protection

also fails.

       PETITION DENIED.




                                           3